Case 2:19-cv-00843-JES-NPM Document 13 Filed 11/26/19 Page 1 of 3 PageID 80



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

PRO MUSIC RIGHTS, LLC and
SOSA ENTERTAINMENT LLC,

      Plaintiffs,

v.                                        Case No:    2:19-cv-843-FtM-29NPM

SPOTIFY AB, a Swedish corporation,
SPOTIFY USA, INC., a Delaware
corporation, SPOTIFY LIMITED, a
United Kingdom corporation, and
SPOTIFY TECHNOLOGY S.A., a
Luxembourg corporation,

      Defendants.


                                        ORDER

      This matter comes before the Court on Plaintiffs Pro Music Right, LLC and Sosa

Entertainment LLC Motions for Special Admission to Practice and Written Designation

and Consent to Act (Docs. 3 and 4), both filed on November 25, 2019.

      Upon review and consideration of the motions, the undersigned finds attorneys

Sinead Rafferty and Richard S. Gora meet the requirements of Middle District of Florida

Local Rule 2.02(a) and may appear pro hac vice on behalf of Plaintiffs.

      Accordingly, it is hereby ORDERED:

      1.      The Motion for Special Admission to Practice and Written Designation and

Consent to Act (Doc. 3) is GRANTED.

      2.      The Motion for Special Admission to Practice and Written Designation and

Consent to Act (Doc. 4) is GRANTED.
Case 2:19-cv-00843-JES-NPM Document 13 Filed 11/26/19 Page 2 of 3 PageID 81



       3. Counsel is reminded that the Middle District of Florida utilizes a case

management electronic filing system (“CM/ECF”). As such, if counsel has not already

done so, within fourteen (14) days of the date of this Order, counsel shall file an E-Filer

Registration Form and pay the special admission fee. Failure to complete these steps

may cause the Court to revoke its permission to appear specially without further notice.

       4.     Counsel is further reminded that pursuant to the local rules of this district,

any attorney appearing in this Court pursuant to Local Rule 2.02(a) “shall be deemed to

be familiar with, and shall be governed by, these [local] rules in general, including Rule

2.04 hereof in particular; and shall also be deemed to be familiar with and governed by

the Code of Professional Responsibility and other ethical limitations or requirements then

governing the professional behavior of members of The Florida Bar.”           M.D. Fla. R.

2.02(c).

       5.     Attorney Vito Roppo is an active member in good standing of the Florida

Bar and of this Court who has been designated and consents to act as local counsel in

this matter and shall accept service of all notices and papers on behalf of Plaintiffs Pro

Music Rights, LLC and Sosa Entertainment LLC.

       6.     Pursuant to In re: Possession and Use of Personal Electronic Devices in

Federal Courthouses in the Middle District of Florida, No. 6:13-mc-94-Orl-22, an attorney

permitted to appear pro hac vice may bring personal electronic devices beyond the

Courthouse’s security checkpoint by presentation of this Order.

       DONE and ORDERED in Fort Myers, Florida on November 26, 2019.




                                           -2-
Case 2:19-cv-00843-JES-NPM Document 13 Filed 11/26/19 Page 3 of 3 PageID 82




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                   -3-
